ON MOTION FOR REHEARING.                     (Filed March 15, 1933.)
On motion for rehearing, it is contended by defendant Edwards[9]  that the decision of this court does not permit the purchaser from the county to recover or require the deposit of taxes and installments of the purchase price paid by him after the purchase. This result does not follow. Taxes paid subsequently to the purchase from the county are a proper item to be taken into consideration in computing the expenditures made to preserve the property. All installment payments made are to be taken into account in determining the amount paid by the purchaser to the county. If any such payments have been made since the making of the order of the court requiring the deposit, the court, upon being advised of that fact, should include such sums in the order.
The suggestion is also made that the county, by not appearing[10]  in the action and requiring a deposit, in effect postpones and possibly remits the payment of taxes contrary to *Page 421 
section 39, Article V, of the Constitution. There is no merit in this contention, for the court in the final decree may protect the rights of the county. (Wright v. Brooks, 47 Mont. 99,130 P. 968; Larson v. Peppard, 38 Mont. 128, 99 P. 136, 129 Am. St. Rep. 630, 16 Ann. Cas. 800.) All that the county has waived is the right to demand that its share of delinquent taxes, penalties and interest be deposited in court as security, as a condition to plaintiff's right to maintain her action.
Rehearing denied.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MATTHEWS, STEWART and ANDERSON concur.